UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 02192 The Dreyfus Third Century Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record The Dreyfus Third Century Fund, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas 'Tony' K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 1l Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meetings 6 Exclude the Impact of Stock Buyback Against Against Shareholder Programs on the Financial Metrics on which CEO Pay is Based ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Dina Dublon For For Management 1c Elect Director Charles H. Giancarlo For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Blythe J. McGarvie For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Wulf von Schimmelmann For For Management 1l Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Provide Proxy Access Right For For Management 7A Require Advance Notice for Shareholder For For Management Proposals 7B Amend Articles For For Management 8A Amend Articles - Board Related For For Management 8B Establish Range for Size of Board For For Management 9 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Shares For For Management 2 Change Company Name to Chubb Limited For For Management 3 Issue Shares in Connection with Merger For For Management 4.1 Elect Sheila P. Burke as Director For For Management 4.2 Elect James I. Cash, Jr. as Director For For Management 4.3 Elect Lawrence W. Kellner as Director For For Management 4.4 Elect James M. Zimmerman as Director For For Management 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors A Authorize Independent Representative For Against Management to Vote on Any Amendment to Previous Resolutions AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 16, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For Withhold Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amended and Restated Certificate of For Against Management Incorporation of Google Inc. 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Require Independent Board Chairman Against For Shareholder 10 Report on Gender Pay Gap Against For Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Ralph de la Vega For For Management 1f Elect Director Anne L. Lauvergeon For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director Theodore J. Leonsis For For Management 1i Elect Director Richard C. Levin For For Management 1j Elect Director Samuel J. Palmisano For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Prepare Employment Diversity Report Against For Shareholder 6 Report on Board Oversight of Privacy Against Against Shareholder and Data Security and Requests for Customer Information 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Require Independent Board Chairman Against Against Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry D. Brady For For Management 1b Elect Director Gregory D. Brenneman For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Martin S. Craighead For For Management 1e Elect Director William H. Easter, III For For Management 1f Elect Director Lynn L. Elsenhans For For Management 1g Elect Director Anthony G. Fernandes For For Management 1h Elect Director Claire W. Gargalli For For Management 1i Elect Director Pierre H. Jungels For For Management 1j Elect Director James A. Lash For For Management 1k Elect Director J. Larry Nichols For For Management 1l Elect Director James W. Stewart For For Management 1m Elect Director Charles L. Watson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander J. Denner For For Management 1b Elect Director Caroline D. Dorsa For For Management 1c Elect Director Nancy L. Leaming For For Management 1d Elect Director Richard C. Mulligan For For Management 1e Elect Director Robert W. Pangia For For Management 1f Elect Director Stelios Papadopoulos For For Management 1g Elect Director Brian S. Posner For For Management 1h Elect Director Eric K. Rowinsky For For Management 1i Elect Director George A. Scangos For For Management 1j Elect Director Lynn Schenk For For Management 1k Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry S. Samueli For For Management 1j Elect Director Lucien Y. K. Wong For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Approve Cash Compensation to Directors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Dorrance For For Management 1.2 Elect Director Randall W. Larrimore For For Management 1.3 Elect Director Marc B. Lautenbach For For Management 1.4 Elect Director Mary Alice Dorrance For For Management Malone 1.5 Elect Director Sara Mathew For For Management 1.6 Elect Director Denise M. Morrison For For Management 1.7 Elect Director Charles R. Perrin For For Management 1.8 Elect Director A. Barry Rand For For Management 1.9 Elect Director Nick Shreiber For For Management 1.10 Elect Director Tracey T. Travis For For Management 1.11 Elect Director Archbold D. van Beuren For For Management 1.12 Elect Director Les C. Vinney For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 04, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For Against Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha H. Bejar For For Management 1.2 Elect Director Virginia Boulet For For Management 1.3 Elect Director Peter C. Brown For For Management 1.4 Elect Director W. Bruce Hanks For For Management 1.5 Elect Director Mary L. Landrieu For For Management 1.6 Elect Director Gregory J. McCray For For Management 1.7 Elect Director William A. Owens For For Management 1.8 Elect Director Harvey P. Perry For For Management 1.9 Elect Director Glen F. Post, III For For Management 1.10 Elect Director Michael J. Roberts For For Management 1.11 Elect Director Laurie A. Siegel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary A. Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John Edwardson For For Management 5.9 Elect Director Lawrence W. Kellner For For Management 5.10 Elect Director Leo F. Mullin For For Management 5.11 Elect Director Kimberly Ross For For Management 5.12 Elect Director Robert Scully For For Management 5.13 Elect Director Eugene B. Shanks, Jr. For For Management 5.14 Elect Director Theodore E. Shasta For For Management 5.15 Elect Director David Sidwell For For Management 5.16 Elect Director Olivier Steimer For For Management 5.17 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert Scully as Member of the For For Management Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Issue Shares Without Preemptive Rights For For Management 10 Approve Omnibus Stock Plan For For Management 11.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 11.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 44 Million for Fiscal 2017 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: DEC 03, 2015 Meeting Type: Special Record Date: OCT 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Isaiah Harris, Jr. For For Management 1.3 Elect Director Jane E. Henney For For Management 1.4 Elect Director Donna F. Zarcone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For Against Management 1i Elect Director Kirill Tatarinov For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Veronique Morali For For Management 1.8 Elect Director Andrea L. Saia For For Management 1.9 Elect Director Garry Watts For For Management 1.10 Elect Director Curtis R. Welling For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: MAY 24, 2016 Meeting Type: Special Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Classify the Board of Directors For For Management 3 Adjourn Meeting For For Management 4 Advisory Vote on Golden Parachutes For For Management COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For For Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Daniel P. Huttenlocher For For Management 1.8 Elect Director Kurt M. Landgraf For For Management 1.9 Elect Director Kevin J. Martin For For Management 1.10 Elect Director Deborah D. Rieman For For Management 1.11 Elect Director Hansel E. Tookes, II For For Management 1.12 Elect Director Wendell P. Weeks For For Management 1.13 Elect Director Mark S. Wrighton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Francis S. Blake For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director David G. DeWalt For For Management 1f Elect Director Thomas E. Donilon For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director George N. Mattson For For Management 1k Elect Director Douglas R. Ralph For For Management 1l Elect Director Sergio A.L. Rial For For Management 1m Elect Director Kathy N. Waller For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Stock Retention Against Against Shareholder ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Barbara J. Beck For For Management 1c Elect Director Leslie S. Biller For For Management 1d Elect Director Carl M. Casale For For Management 1e Elect Director Stephen I. Chazen For For Management 1f Elect Director Jeffrey M. Ettinger For For Management 1g Elect Director Jerry A. Grundhofer For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Michael Larson For For Management 1j Elect Director Jerry W. Levin For Against Management 1k Elect Director David W. MacLennan For For Management 1l Elect Director Tracy B. McKibben For For Management 1m Elect Director Victoria J. Reich For For Management 1n Elect Director Suzanne M. Vautrinot For For Management 1o Elect Director John J. Zillmer For For Management 2 Ratify Pricewaterhouse Coopers LLP as For For Management Auditors 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald J. Carty For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director James S. DiStasio For For Management 1d Elect Director John R. Egan For For Management 1e Elect Director William D. Green For For Management 1f Elect Director Jami Miscik For For Management 1g Elect Director Paul Sagan For For Management 1h Elect Director Laura J. Sen For For Management 1i Elect Director Joseph M. Tucci For For Management 2 Ratify Pricewaterhousecoopers Llp as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director Christopher M. Crane For For Management 1d Elect Director Yves C. de Balmann For Against Management 1e Elect Director Nicholas DeBenedictis For For Management 1f Elect Director Nancy L. Gioia For For Management 1g Elect Director Linda P. Jojo For For Management 1h Elect Director Paul L. Joskow For For Management 1i Elect Director Robert J. Lawless For Against Management 1j Elect Director Richard W. Mies For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Mayo A. Shattuck, III For For Management 1m Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Wright For For Management 1.2 Elect Director James M. DuBois For For Management 1.3 Elect Director Mark A. Emmert For For Management 1.4 Elect Director Diane H. Gulyas For For Management 1.5 Elect Director Dan P. Kourkoumelis For For Management 1.6 Elect Director Michael J. Malone For For Management 1.7 Elect Director Richard B. McCune For For Management 1.8 Elect Director Jeffrey S. Musser For For Management 1.9 Elect Director Liane J. Pelletier For For Management 1.10 Elect Director James L.K. Wang For For Management 1.11 Elect Director Tay Yoshitani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Stock Option Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Provide Proxy Access Right For For Management 6 Clawback of Incentive Payments Against Against Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Larry R. Faulkner For For Management 1.6 Elect Director Jay S. Fishman For For Management 1.7 Elect Director Henrietta H. Fore For For Management 1.8 Elect Director Kenneth C. Frazier For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director Samuel J. Palmisano For For Management 1.11 Elect Director Steven S. Reinemund For For Management 1.12 Elect Director Rex W. Tillerson For For Management 1.13 Elect Director William C. Weldon For For Management 1.14 Elect Director Darren W. Woods For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require Director Nominee with Against For Shareholder Environmental Experience 6 Seek Sale of Company/Assets Against Against Shareholder 7 Proxy Access Against For Shareholder 8 Disclose Percentage of Females at Each Against For Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Increase Return of Capital to Against For Shareholder Shareholders in Light of Climate Change Risks 11 Adopt Policy Acknowledging the Against For Shareholder Imperative for 2 Degree Limit 12 Annually Assess Portfolio Impacts of Against For Shareholder Policies to Meet 2 Degree Scenario 13 Annually Report Reserve Replacements Against For Shareholder in BTUs 14 Report on the Result of Efforts to Against For Shareholder Minimize Hydraulic Fracturing Impacts FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: FEB 17, 2016 Meeting Type: Annual Record Date: DEC 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Climate Change Position GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director Sebastien M. Bazin For For Management A2 Elect Director W. Geoffrey Beattie For For Management A3 Elect Director John J. Brennan For For Management A4 Elect Director Francisco D' Souza For For Management A5 Elect Director Marijn E. Dekkers For For Management A6 Elect Director Peter B. Henry For For Management A7 Elect Director Susan J. Hockfield For For Management A8 Elect Director Jeffrey R. Immelt For For Management A9 Elect Director Andrea Jung For Against Management A10 Elect Director Robert W. Lane For For Management A11 Elect Director Rochelle B. Lazarus For For Management A12 Elect Director Lowell C. McAdam For For Management A13 Elect Director James J. Mulva For For Management A14 Elect Director James E. Rohr For For Management A15 Elect Director Mary L. Schapiro For For Management A16 Elect Director James S. Tisch For For Management B1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B2 Ratify KPMG LLP as Auditors For For Management C1 Report on Lobbying Payments and Policy Against Against Shareholder C2 Require Independent Board Chairman Against Against Shareholder C3 Adopt Holy Land Principles Against Against Shareholder C4 Restore or Provide for Cumulative Against Against Shareholder Voting C5 Performance-Based and/or Time-Based Against Against Shareholder Equity Awards C6 Report on Guidelines for Country Against Against Shareholder Selection GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Kevin E. Lofton For For Management 1c Elect Director John W. Madigan For For Management 1d Elect Director John C. Martin For For Management 1e Elect Director John F. Milligan For For Management 1f Elect Director Nicholas G. Moore For For Management 1g Elect Director Richard J. Whitley For For Management 1h Elect Director Gayle E. Wilson For For Management 1i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Provide Right to Act by Written Consent Against Against Shareholder HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 31, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barry J. Alperin For For Management 1b Elect Director Lawrence S. Bacow For For Management 1c Elect Director Gerald A. Benjamin For Against Management 1d Elect Director Stanley M. Bergman For For Management 1e Elect Director James P. Breslawski For Against Management 1f Elect Director Paul Brons For For Management 1g Elect Director Joseph L. Herring For For Management 1h Elect Director Donald J. Kabat For For Management 1i Elect Director Kurt P. Kuehn For For Management 1j Elect Director Philip A. Laskawy For For Management 1k Elect Director Mark E. Mlotek For Against Management 1l Elect Director Steven Paladino For Against Management 1m Elect Director Carol Raphael For For Management 1n Elect Director E. Dianne Rekow For For Management 1o Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Terrence J. Checki For For Management 1.3 Elect Director John B. Hess For For Management 1.4 Elect Director Edith E. Holiday For For Management 1.5 Elect Director Risa Lavizzo-Mourey For For Management 1.6 Elect Director David McManus For For Management 1.7 Elect Director Kevin O. Meyers For For Management 1.8 Elect Director John H. Mullin, III For For Management 1.9 Elect Director James H. Quigley For For Management 1.10 Elect Director Fredric G. Reynolds For For Management 1.11 Elect Director William G. Schrader For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Report on Financial Risks of Stranded Against For Shareholder Carbon Assets INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Aneel Bhusri For For Management 1c Elect Director Andy D. Bryant For Against Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Holy Land Principles Against For Shareholder 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marcello V. Bottoli For For Management 1b Elect Director Linda Buck For For Management 1c Elect Director Michael L. Ducker For For Management 1d Elect Director David R. Epstein For For Management 1e Elect Director Roger W. Ferguson, Jr. For For Management 1f Elect Director John F. Ferraro For For Management 1g Elect Director Andreas Fibig For For Management 1h Elect Director Christina Gold For For Management 1i Elect Director Henry W. Howell, Jr. For For Management 1j Elect Director Katherine M. Hudson For For Management 1k Elect Director Dale F. Morrison For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eve Burton For For Management 1b Elect Director Scott D. Cook For For Management 1c Elect Director Richard L. Dalzell For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Suzanne Nora Johnson For For Management 1f Elect Director Dennis D. Powell For For Management 1g Elect Director Brad D. Smith For For Management 1h Elect Director Jeff Weiner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Frank M. Semple For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against Against Shareholder 5 Report on EHS Incidents and Worker Against For Shareholder Fatigue Policies 6 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Oscar Fanjul For For Management 1b Elect Director Daniel S. Glaser For For Management 1c Elect Director H. Edward Hanway For For Management 1d Elect Director Elaine La Roche For For Management 1e Elect Director Maria Silvia Bastos For For Management Marques 1f Elect Director Steven A. Mills For For Management 1g Elect Director Bruce P. Nolop For For Management 1h Elect Director Marc D. Oken For For Management 1i Elect Director Morton O. Schapiro For For Management 1j Elect Director Lloyd M. Yates For For Management 1k Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Provide Right to Act by Written Consent Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Policies for Safe Disposal Against For Shareholder of Prescription Drugs by Users MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: DEC 02, 2015 Meeting Type: Annual Record Date: OCT 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against For Shareholder Non-Recyclable Packaging 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Risks and Costs of Sea Level Against For Shareholder Rise NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda Walker Bynoe For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director Dean M. Harrison For For Management 1d Elect Director Dipak C. Jain For For Management 1e Elect Director Jose Luis Prado For For Management 1f Elect Director Thomas E. Richards For For Management 1g Elect Director John W. Rowe For For Management 1h Elect Director Martin P. Slark For For Management 1i Elect Director David H.B. Smith, Jr. For For Management 1j Elect Director Donald Thompson For For Management 1k Elect Director Charles A. Tribbett, III For For Management 1l Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert K. Burgess For For Management 1b Elect Director Tench Coxe For For Management 1c Elect Director Persis S. Drell For For Management 1d Elect Director James C. Gaither For For Management 1e Elect Director Jen-Hsun Huang For For Management 1f Elect Director Dawn Hudson For For Management 1g Elect Director Harvey C. Jones For For Management 1h Elect Director Michael G. McCaffery For For Management 1i Elect Director William J. Miller For For Management 1j Elect Director Mark L. Perry For For Management 1k Elect Director A. Brooke Seawell For For Management 1l Elect Director Mark A. Stevens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Barnes For For Management 1.2 Elect Director Collin P. Baron For For Management 1.3 Elect Director Kevin T. Bottomley For For Management 1.4 Elect Director George P. Carter For For Management 1.5 Elect Director William F. Cruger, Jr. For For Management 1.6 Elect Director John K. Dwight For For Management 1.7 Elect Director Jerry Franklin For For Management 1.8 Elect Director Janet M. Hansen For For Management 1.9 Elect Director Richard M. Hoyt For For Management 1.10 Elect Director Nancy McAllister For For Management 1.11 Elect Director Mark W. Richards For For Management 1.12 Elect Director Kirk W. Walters For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Provide Directors May be Removed With or Without Cause 4 Ratify KPMG LLP as Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against For Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against For Shareholder Goals PERKINELMER, INC. Ticker: PKI Security ID: 714046109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Barrett For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Sylvie Gregoire For For Management 1d Elect Director Nicholas A. Lopardo For For Management 1e Elect Director Alexis P. Michas For For Management 1f Elect Director Vicki L. Sato For For Management 1g Elect Director Kenton J. Sicchitano For For Management 1h Elect Director Patrick J. Sullivan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director V. James Marino For For Management 1.7 Elect Director G. Penny McIntyre For For Management 1.8 Elect Director Henry Nasella For For Management 1.9 Elect Director Edward R. Rosenfeld For For Management 1.10 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management SIGNET JEWELERS LIMITED Ticker: SIG Security ID: G81276100 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Todd Stitzer For For Management 1b Elect Director Virginia Drosos For For Management 1c Elect Director Dale Hilpert For For Management 1d Elect Director Mark Light For For Management 1e Elect Director Helen McCluskey For For Management 1f Elect Director Marianne Miller Parrs For For Management 1g Elect Director Thomas Plaskett For For Management 1h Elect Director Robert Stack For For Management 1i Elect Director Eugenia Ulasewicz For For Management 1j Elect Director Russell Walls For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen L. Daniel For For Management 1.2 Elect Director Ruth Ann M. Gillis For For Management 1.3 Elect Director James P. Holden For For Management 1.4 Elect Director Nathan J. Jones For For Management 1.5 Elect Director Henry W. Knueppel For For Management 1.6 Elect Director W. Dudley Lehman For For Management 1.7 Elect Director Nicholas T. Pinchuk For For Management 1.8 Elect Director Gregg M. Sherrill For For Management 1.9 Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For For Management 1e Elect Director John G. Denison For For Management 1f Elect Director Thomas W. Gilligan For For Management 1g Elect Director Gary C. Kelly For For Management 1h Elect Director Grace D. Lieblein For For Management 1i Elect Director Nancy B. Loeffler For For Management 1j Elect Director John T. Montford For For Management 1k Elect Director Ron Ricks For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access Against For Shareholder SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory L. Ebel For For Management 1b Elect Director F. Anthony Comper For For Management 1c Elect Director Austin A. Adams For For Management 1d Elect Director Joseph Alvarado For For Management 1e Elect Director Pamela L. Carter For For Management 1f Elect Director Clarence P. Cazalot, Jr. For For Management 1g Elect Director Peter B. Hamilton For For Management 1h Elect Director Miranda C. Hubbs For For Management 1i Elect Director Michael McShane For For Management 1j Elect Director Michael G. Morris For For Management 1k Elect Director Michael E. J. Phelps For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director William C. Freda For For Management 1e Elect Director Amelia C. Fawcett For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark S. Bartlett For For Management 1b Elect Director Edward C. Bernard For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director H. Lawrence Culp, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director Robert F. MacLellan For For Management 1g Elect Director Brian C. Rogers For Against Management 1h Elect Director Olympia J. Snowe For For Management 1i Elect Director William J. Stromberg For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 1l Elect Director Alan D. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on and Assess Proxy Voting Against For Shareholder Policies in Relation to Climate Change Position TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Gregory J. Goff For For Management 1.4 Elect Director Robert W. Goldman For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Carmona For For Management 1.2 Elect Director Benno Dorer For For Management 1.3 Elect Director Spencer C. Fleischer For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Esther Lee For For Management 1.6 Elect Director Robert W. Matschullat For Against Management 1.7 Elect Director Jeffrey Noddle For For Management 1.8 Elect Director Rogelio Rebolledo For For Management 1.9 Elect Director Pamela Thomas-Graham For For Management 1.10 Elect Director Carolyn M. Ticknor For For Management 1.11 Elect Director Christopher J. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Philip T. (Pete) For For Management Ruegger, III 1k Elect Director Todd C. Schermerhorn For For Management 1l Elect Director Alan D. Schnitzer For For Management 1m Elect Director Donald J. Shepard For For Management 1n Elect Director Laurie J. Thomsen For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Kowalski For For Management 1b Elect Director Rose Marie Bravo For For Management 1c Elect Director Gary E. Costley For For Management 1d Elect Director Frederic Cumenal For For Management 1e Elect Director Lawrence K. Fish For For Management 1f Elect Director Abby F. Kohnstamm For For Management 1g Elect Director Charles K. Marquis For For Management 1h Elect Director Peter W. May For For Management 1i Elect Director William A. Shutzer For For Management 1j Elect Director Robert S. Singer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt and Issue a General Payout Policy Against Against Shareholder TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUL 01, 2015 Meeting Type: Annual Record Date: MAY 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For Against Management 1b Elect Director Thomas H. Castro For For Management 1c Elect Director David C. Chang For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Peter R. Haje For Against Management 1f Elect Director Donna A. James For For Management 1g Elect Director Don Logan For For Management 1h Elect Director Robert D. Marcus For For Management 1i Elect Director N.J. Nicholas, Jr. For Against Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For Against Management 1l Elect Director John E. Sununu For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against Against Shareholder TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: SEP 21, 2015 Meeting Type: Special Record Date: JUL 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph W. Gorder For For Management 1b Elect Director Deborah P. Majoras For For Management 1c Elect Director Donald L. Nickles For For Management 1d Elect Director Philip J. Pfeiffer For For Management 1e Elect Director Robert A. Profusek For For Management 1f Elect Director Susan Kaufman Purcell For For Management 1g Elect Director Stephen M. Waters For For Management 1h Elect Director Randall J. Weisenburger For For Management 1i Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Certificate of Incorporation to For For Management provide for removal of directors without cause 5 Amend Omnibus Stock Plan For For Management WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director Christopher J. O'Connell For For Management 1.9 Elect Director JoAnn A. Reed For For Management 1.10 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZOETIS INC. Ticker: ZTS Security ID: 98978V103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Juan Ramon Alaix For For Management 1.2 Elect Director Paul M. Bisaro For For Management 1.3 Elect Director Frank A. D'Amelio For For Management 1.4 Elect Director Michael B. McCallister For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
